Citation Nr: 1613571	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  15-16 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for tinea (claimed as a skin disorder).

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as due to an undiagnosed illness or a chronic multi-symptom illness.

4.  Entitlement to service connection for a left leg disorder, to include a left hamstring muscle strain.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 2004 to July 2004 and from September 2005 to February 2006, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and December 2014 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  The Veteran filed Notices of Disagreement (NODs) in December 2013 and December 2014.  The RO issued a Statement of the Case (SOC) in April 2015.  In May 2015, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Tinea and Low Back Claims

A remand is required in order to afford the Veteran a VA examination and medical opinion for these claims.  The Veteran was diagnosed with degenerative changes of the lumbar spine from an August 2014 VA Medical Center (VAMC) X-ray.  Further, an August 2014 VA treatment record's assessment was "low back pain since 2004 after a fall."  The Veteran's VAMC current problem list dated in August 2014 also documents a diagnosis of tinea.  In a May 2013 Formal Finding of Unavailability, the AOJ determined that the majority of the Veteran's service treatment records (STRs) for both of his periods of active duty were unavailable.  However, an in-service May 2004 post-deployment health assessment is of record, which documents back pain during the Veteran's deployment.  In his NOD, the Veteran reported that he fell on his back during his first period of active military service (March 2004 to July 2004).  Additionally, in his NOD, the Veteran reported that he was exposed to chemicals in-service, which caused his current tinea.  In this regard, the Board notes that the Veteran served in Southwest Asia during the Persian Gulf War.  Thus, the claims file currently contains medical and lay evidence of current disorders, an in-service incurrence of these disorders, and an indication that the disorders are related to in-service events.  To date, the Veteran has not been afforded VA examinations for these claims.  A remand is required in order to afford the Veteran VA examinations to determine the etiology of his current low back disorder and tinea.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon, 20 Vet. App. at 81-85.

Left Leg Claim

The Board finds that a VA examination and medical opinion are also needed for this claim.  Regarding a current diagnosis, the Veteran reports pain in his left leg.  See NOD.  The Veteran was afforded VA muscle and joint examinations in August 2013, in which the VA examiner determined that the Veteran did not have a current diagnosis.  However, an August 2014 VA treatment record documents the Veteran's complaints and finds that the left S1 radiculopathy was possible.  An April 2004 STR documents that the Veteran sustained a left hamstring muscle strain and was placed on a limited physical profile.  To date, the Veteran has not been afforded a VA neurological examination.  As the evidence documents a suggestion of a current diagnosis and an in-service incurrence, the Board finds that a VA neurological examination is necessary to determine the nature and etiology of the claimed left leg disorder.  Thus, a remand to obtain a VA examination and medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Sleep Claim

The Veteran was afforded a VA examination in June 2013 for this claim.  The VA examiner then provided a VA addendum opinion in July 2013.  The examiner determined that the Veteran did not have a current diagnosis of obstructive sleep apnea; accordingly, the examiner did not provide a medical nexus opinion.  However, the examiner did note that the Veteran's VA treatment records documented insomnia.  The Board notes that the Veteran served in Southwest Asia during the Persian Gulf War, and his STRs have been found to be unavailable.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2015).  As the evidence of record documents current symptoms, and as the evidence of record documents Persian Gulf War service, the Board finds that a VA addendum medical opinion is required to determine the etiology of the current insomnia symptoms - particularly to determine if this symptom is an undiagnosed illness or part of a multi-symptom illness attributable to the Veteran's Persian Gulf War service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed degenerative changes of the lumbar spine.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed degenerative changes of the lumbar spine was incurred during any of his active duty periods.  The examiner should consider the May 2004 post-deployment health assessment that documents back pain during the Veteran's deployment.  

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed left leg, to include radiculopathy.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Does the Veteran have a current diagnosis related to his left leg, to include radiculopathy?

(b)  If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current diagnosis was incurred during any of his active duty periods?  The examiner should consider the April 2004 and May 2004 STRs that documents the Veteran's left hamstring muscle strain and his limited physical profiles. 

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

3.  Provide the claims file to the June 2013 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's current insomnia symptoms.  If the examiner deems it necessary, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the Veteran's current insomnia symptoms.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

Following a review of the claims folder, the examiner is requested to provide medical opinions addressing the following:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran manifests signs and symptoms of an undiagnosed illness, primarily manifested by insomnia, due to service in Southwest Asia?

b) Is it at least as likely as not (50 percent probability or more) that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by insomnia, due to service in Southwest Asia?

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

4.  Schedule the Veteran for a VA skin examination to determine the etiology of his currently diagnosed tinea.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current tinea diagnosis was incurred during any of his active duty periods, to include his Persian Gulf service?  

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


